Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 6, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2006/0274647 A1) in view of Tenny et al (US 2019/0182140 A1).
Claim 1. Wang an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured (there must be memory component inside the controller), with the at least one processor, to cause the apparatus at least to:  	receive a packet over an ingress link (fig. 1: packet goes into ingress node); and  	discard a packet, re-route the packet, or send the packet over a return egress link when it is determined that the packet is being returned as undeliverable ([0044] lines 18-20: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).Wang may not have very expressly described the packet being discarded is determined [[whether the packet is being returned]] as undeliverable.Tenny teaches that an undeliverable packet is being returned ([0104]: if a packet cannot be delivered to its intended destination (due to incorrect or unavailable routing information in the routing table of the network node currently handling the packet); [0105]: in a situation where a packet cannot be delivered to its intended destination due to mobility of the intended destination (or intermediate network node), the packet is back-propagated through the communications system until the packet reaches a network node that is able to deliver the packet to a serving network node of the intended destination).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature of detecting undeliverable packets despite having operational link as taught by Tenny in the apparatus of Wang to better facilitate updating routing information throughout a system to ensure that packets are properly routed to intended destination.
Claim 2. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to determine whether the packet is being returned as undeliverable are further configured, with the at least one processor, to cause the apparatus at least to:  	determine a destination indicated in a header of the packet unreachable via the link over which the packet was received when it is determined that the packet is being returned as undeliverable ([0043] lines 15-19: the only state transition affected by the hardware is transition from the forwarding state to the redirecting state and this transition is triggered by malfunctioning of the primary link of the port).
Claim 4. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to re-route, discard or send the packet over a return egress link when it is determined that the packet is being returned as undeliverable are further configured, with the at least one processor, to cause the apparatus at least to:  	determine an egress link via which a destination indicated in a header of the packet is reachable ([0044]: when a port fails, packets to the failed port are redirected to a backup port); and  	send the packet over the egress link ([based on the above] send the packet over the backup port).
Claim 5. Wang shows the apparatus according to claim 1, wherein the at least one memory and computer program code configured to re-route, discard or send over a return egress link are further configured, with the at least one processor, to cause the apparatus at least to:  	determine the packet undeliverable when no egress link is available via which a destination is reachable ([0044]: when a port enters the redirecting state, some packets that are marked as redirected may already be queued for that port); and  	discard the packet or return the packet as undeliverable ([0044]: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).
Claim 6. Wang shows the apparatus according to claim 1, wherein  	the packet is determined being returned as undeliverable when the ingress link over which the packet is received matches with a next hop, in a routing configuration of the apparatus, toward a destination indicated in a header of the packet ([0030]: the first switch stage 214 figures out the destination port for unicast packets or port bitmap of multicast packets, calculates a new priority, optionally traps packets to the CPU and drops packets for various error conditions [e.g. undeliverable, etc.] wherein the first switch stage 214 further handles high speed switch processing separate from switch processing from port 109a-109i and switches the incoming high speed packet based on the stage header operation code).
---------- ---------- ----------
Claim 7. Wang shows an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor (there must be memory component inside the controller), to cause the apparatus at least to:  	receive a packet over an ingress link (fig. 1: packet goes into ingress node);  	determine, from a routing configuration of the apparatus, at least one egress link toward a destination indicated in a header of the packet ([0030]: the first switch stage further performs destination calls to determine how to switch packet based on a destination switching information… the first switch stage further handles high speed switch processing separate from switch processing from port 109a-109i and switches the incoming high speed packet based on the stage header operation code; [0046]: all packet modifications are performed at the egress of the failed port rather than the egress of the member of the set of failover backup ports); and  	discard the packet, reroute the packet or send the packet over a return egress link based on said determining of unreachability ([0044] lines 18-20: to prevent these packets from being redirected again, the packets are checked during dequeuing and dropped if marked as redirected).Wang may not have very expressly described wherein the discarded is determined that said destination is reachable via none of the at least one egress link, wherein for at least one egress link the destination being unreachable comprises the link being operational.Tenny teaches that an undeliverable packet is being returned ([0104]: if a packet cannot be delivered to its intended destination (due to incorrect or unavailable routing information in the routing table of the network node currently handling the packet); [0105]: in a situation where a packet cannot be delivered to its intended destination due to mobility of the intended destination (or intermediate network node), the packet is back-propagated through the communications system until the packet reaches a network node that is able to deliver the packet to a serving network node of the intended destination).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature of detecting undeliverable packets despite having operational link as taught by Tenny in the apparatus of Wang to better facilitate updating routing information throughout a system to ensure that packets are properly routed to intended destination.
Claim 8. Wang shows the apparatus according to claim 7, wherein the apparatus is configured with a configuration as to whether to return an undeliverable packet to a previous node on a path toward the destination ([0044] lines 5-9: packets marked “re-directed” may be looped back to (previous) ports).
Claim 16. the apparatus according to claim 7, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to:  	determine a given destination reachable via a given link when an indication is received ([0044]: to prevent potential looping, loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port).
---------- ---------- ----------
Claim 17. Wang shows an apparatus (figs. 1, 2 and 5), comprising:  	at least one processor (fig. 3: controller); and  	at least one memory comprising computer program code, the at least one memory and computer program code are configured, with the at least one processor (there must be memory component inside the controller), to cause the apparatus at least to:  	configure a node with at least a configuration as to whether to return an undeliverable packet ([0043] lines 10-19: when the primary link of the port becomes functional, software associated with the hardware is notified and may thereafter put the port in the forwarding state wherein device 500 places all ports in a normal forwarding state, after software initiation, by default, and the only state transition affected by the hardware is transition from the forwarding state to the redirecting state and this transition is triggered by malfunctioning of the primary link of the port; [0044] lines 6-14: loop-back packets are marked as “redirected” to indicate that the packet has already been redirected and should not be further redirected to another port. In an embodiment of the invention, a bit is set in the high speed header when the packet is marked as redirected, as such, when a port is operating in a redirect state, any packets entering the port that are marked as redirected will be dropped during en-queuing).Wang may not have very expressly described wherein the undeliverable packet is being “returned to a previous node on a path toward a destination” in “an integrated access and backhaul node” as claimed.Tenny teaches feature of returning an undeliverable packet to a previous node on a path toward a destination ([0052]: integrated access and backhaul; [0104]: if a packet cannot be delivered to its intended destination (due to incorrect or unavailable routing information in the routing table of the network node currently handling the packet), the packet may be returned to an earlier network node in the path between the donor AN and the network node currently handling the packet; [0106]: a first RN that finds invalid or no routing information to route a packet to its intended destination back-propagates the packet to its serving RN (e.g. a second RN)… the second RN may first check to determine if the valid routing information does not send the packet back to the first RN prior to routing the packet).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features of detecting undeliverable packets despite having operational link and sending an undeliverable packet to a previous node on a path toward a destination as taught by Tenny in the apparatus of Wang to better facilitate updating routing information throughout a system to ensure that packets are properly routed to intended destination.
---------- ---------- ----------
Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view Tenny et al and in further view of Arad et al (US 2014/0160939 A1).
Claim 9 (similarly claim 18). Wang, modified by Tenny, shows the apparatus according to claim 8; Wang, modified by Tenny, does not very expressly describe wherein the apparatus is configured (by a donor network node) as to whether to return the undeliverable packet to the previous node based at least on whether alternative routes are available for the undeliverable packet.Arad teaches feature of ([0064]: path selection logic as “donor” node; [0079]: if the congestion is caused by excessive low priority traffic on a single path backhaul link, then backhaul link path selection control may reroute traffic of multiple path backhaul links to an unpredictable reliability path, as long as that unpredictable reliability path has good reliability).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the donor configuration as taught by Arad in the apparatus of Wang, modified by Tenny, to optimize backhaul transport with respect to communication systems through the use of a heterogeneous backhaul link configuration and corresponding implementation of backhaul link path selection control to provide traffic offloading for traffic congestion mitigation.
Claim 10 (similarly claim 19). Wang, modified by Tenny, shows the apparatus according to claim 7; Wang, modified by Tenny, does not very expressly wherein the routing configuration is configured to the apparatus with a granularity of at least one of packet destination or backhaul radio link control channel or quality of service attributes of backhaul radio link control channels.Arad teaches feature of routing configuration being configured to an apparatus with a granularity of at least one of packet destination or backhaul radio link control channel or quality of service attributes of backhaul radio link control channels ([0079]: the quality of the unpredictable reliability paths may be monitored as well as the proportion of traffic that is low priority and high priority on each backhaul link and the overall traffic congestion may be monitored wherein if the congestion is caused by excessive low priority traffic on a single path backhaul link, then backhaul link path selection control of embodiments may reroute traffic of multiple path backhaul links to an unpredictable reliability path, as long as that unpredictable reliability path has good reliability).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing information of Wang, modified by Tenny, to implement the granularity as taught by Arad to optimize backhaul transport with respect to communication systems through the use of a heterogeneous backhaul link configuration and corresponding implementation of backhaul link path selection control to provide traffic offloading for traffic congestion mitigation.
---------- ---------- ----------
 	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Tenny et al and in further view of Zhu et al (US 2021/0092667 A1).
Claim 11. Wang, modified by Tenny, shows the apparatus according to claim 7; Wang, modified by Tenny, does not expressly describe wherein the apparatus is configured with a return next hop configuration.Zhu teaches feature of configuration with a return next hop ([0469] and [0471]: the UE-related configuration performed on the IAB node 2 may further include: a QoS mapping rule of the data packet on the IAB node 1 (for example, a mapping relationship between the QoS label/the identifier of the radio bearer of the UE/the data type indication (for example, the first indication information) or an identifier of a radio bearer/logical channel used by a prior hop to receive the data packet and an identifier of a radio bearer used by a next hop to send the data packet), and the like… the configuration includes sending, by the IAB node 2, an RRC security mode command to the UE, and returning, by the UE, an RRC security mode configuration complete message (RRC security mode complete) to the IAB node 2).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration as taught by Zhu in the apparatus of Wang, modified by Tenny, to provide ultra-high reliability and a low latency networking.
Claim 20. Wang, modified by Tenny, shows the apparatus according to claim 17; Wang, modified by Tenny, does not expressly describe wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to:  	configure the integrated access and backhaul node with a return next hop configuration.Zhu teaches feature of configuring an integrated access and backhaul node with a return next hop configuration ([0469] and [0471]: the UE-related configuration performed on the IAB node 2 may further include: a QoS mapping rule of the data packet on the IAB node 1 (for example, a mapping relationship between the QoS label/the identifier of the radio bearer of the UE/the data type indication (for example, the first indication information) or an identifier of a radio bearer/logical channel used by a prior hop to receive the data packet and an identifier of a radio bearer used by a next hop to send the data packet), and the like… the configuration includes sending, by the IAB node 2, an RRC security mode command to the UE, and returning, by the UE, an RRC security mode configuration complete message (RRC security mode complete) to the IAB node 2).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration as taught by Zhu in the apparatus of Wang, modified by Tenny, to provide ultra-high reliability and a low latency networking.
---------- ---------- ----------
 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Tenny et al and in further view of Kompella (US 2011/0222412 A1).
Claim 3. Wang, modified by Tenny, shows the apparatus according to claim 1; Wang, modified by Tenny, does not expressly describe wherein the at least one memory and computer program code configured to receive a packet over an ingress link are further configured, with the at least one processor, to cause the apparatus at least to:  	remove an indication that the packet is undeliverable from the packet when the packet received is explicitly indicated as undeliverable.Kompella teaches removing indication from a packet for deliverability issues ([0118]: Egress node E may receive the packet and may process the packet wherein egress node E may receive the packet and may remove (e.g. pop) the MPLS destination label (e.g. LE) and Egress node E may detect the presence of the updated OAM field (e.g. OAM1) appended to the packet wherein Egress node E may remove the updated OAM field from the packet and may examine the OAM information obtained from OAM field removed from the packet).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the packet indication removal feature as taught by Kompella in the process for undeliverable packets of Wang, modified by Tenny, to better conduct troubleshooting operations, to implement protection measures, and/or to perform repairs (Kompella, [0001]).
Claim 12. Wang, modified by Tenny, shows the apparatus according to claim 7, wherein the at least one memory and computer program code configured to determine from a routing configuration of the apparatus are further configured, with the at least one processor, to cause the apparatus at least to: Wang, modified by Tenny, does not very expressly describe feature of checking whether the routing configuration of the apparatus contains a routing identifier matching a routing identifier indicated in the header of the packet when it is determined that the destination is unreachable.Kompella teaches feature of: 	 	checking whether the routing configuration of the apparatus contains a routing identifier matching a routing identifier indicated in the header of the packet when it is determined that the destination is unreachable ([0122]: if the egress node detects packets with egress identifier information that does not match the address of the egress node – implies that header is checked for matching).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Kompella in the apparatus of Wang, modified by Tenny, to better conduct troubleshooting operations, to implement protection measures, and/or to perform repairs (Kompella, [0001]).
---------- ---------- ----------
Allowable Subject Matter
Claims 13+14, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see Tenny.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th December 2022